Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SupportAssist Enterprise Version 4.0 (May 15, 2020).

SupportAssist Enterprise Version 4.0 discloses:
1. A system, comprising: 
a network; 

a management information handling system (SupportAssist Enterprise) coupled to the network; and

a plurality of information handling systems (devices; customer; SupportAssist Enterprise) coupled to the network; 

wherein each information handling system of the management information handling system and the plurality of information handling systems includes a processor and a memory medium, coupled to the processor of the information handling system, that stores instructions executable by the processor of the information handling system;

the instructions stored by the memory medium of the management information handling system, which when executed by the processor of the management information handling system, cause the management information handling system to: 

receive, via the network, a plurality of discovery messages respectively from the plurality of information handling systems (devices; customer); and (p 6: carrying information to and from managed devices; p 4: Service notification files are transferred from the managed devices; p 7: Remote notification: SupportAssist Enterprise serves as a conduit for the devices to send event files to the backend. Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses may be sent from the device to the backend.)

update an inventory based at least on the plurality of discovery messages; (p 8: SupportAssist Enterprise compresses the file and sends it to the backend through the TLS tunnel and deletes the file from the listener directory. The file is then decompressed in the backend for analysis by the Technical Support teams.)

wherein the instructions stored by the memory medium of a first information handling system of the plurality of information handling systems, which when executed by the processor of the first information handling system, cause the first information handling system to: 

determine a first alert (Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses) associated with a first hardware event (p 4: Introduction: SupportAssist Enterprise is a service capability that enables automated support from Dell EMC by remotely identifying hardware issues in your IT environment); (p 7: Remote notification: SupportAssist Enterprise serves as a conduit for the devices to send event files to the backend. Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses may be sent from the device to the backend.)

the instructions stored by the memory medium of the management information handling system further cause the management information handling system to: 

receive, via the network, a first message (Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses) associated with the first hardware event (p 4: Introduction: SupportAssist Enterprise is a service capability that enables automated support from Dell EMC by remotely identifying hardware issues in your IT environment) from the first information handling system; (p 7: Remote notification: SupportAssist Enterprise serves as a conduit for the devices to send event files to the backend. Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses may be sent from the device to the backend.)

determine, based at least on the first message (Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses), that none of a plurality of rules (p 6, 12: policies) is associated with the first hardware event; (p 8: Remote access: Dell EMC Technical Support can remotely access the devices to troubleshoot issues or perform device-specific actions; SupportAssist Enterprise uses asynchronous messaging to ensure that the remote access session is initiated from the customer site. It then checks with the cached policy from Policy Manager to see if the connection is permitted. If there is no cached policy, then SupportAssist Enterprise checks with the Policy Manager.) [examiner’s note: based on the received event files from the device/customer, Technical Support is to remotely access to troubleshoot issues or perform device-specific actions. It’s then determined there is no cached policy that’s related to remote access to identify hardware issues with the device/customer.]

in response to determining that none of the plurality of rules is associated with the first hardware event, provide a second message associated with the first hardware event to a back end information handling system (Policy Manager); (p 8: If there is no cached policy, then SupportAssist Enterprise checks with the Policy Manager.)

receive, from the back end information handling system, data (configuration updates and updated policies) indicating how to handle the first hardware event (p 4: remotely identifying hardware issues); (p 12: Since the Policy Manager's permission rules are cached at startup, SupportAssist Enterprise polls the Policy Manager for configuration updates. The Policy Manager rule set cache is automatically updated with the configuration updates after its last polling cycle; p 6: SupportAssist Enterprise polls the Policy Manager, receives the current policies, and caches them locally)

add, to the plurality of rules (p 6, 12: policies), a rule (updated policies) based at least on the data (configuration updates and updated policies) indicating how to handle the first hardware event (p 4: remotely identifying hardware issues); and (p 12: Since the Policy Manager's permission rules are cached at startup, SupportAssist Enterprise polls the Policy Manager for configuration updates. The Policy Manager rule set cache is automatically updated with the configuration updates after its last polling cycle; p 6: SupportAssist Enterprise polls the Policy Manager, receives the current policies, and caches them locally)

provide the rule to the plurality of information handling systems; and (p 12: When SupportAssist Enterprise receives a request for remote access or any other action, it enforces the policy that is received from the Policy Manager cache.)

wherein the instructions stored by the memory medium of a second information handling system of the plurality of information handling systems, which when executed by the processor of the second information handling system, cause the second information handling system to:

determine a second alert (Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses) associated with a second hardware event (p 4: Introduction: remotely identifying hardware issues in your IT environment); (p 7: Remote notification: SupportAssist Enterprise serves as a conduit for the devices to send event files to the backend. Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses may be sent from the device to the backend.)

determine that the second hardware event (p 4: Introduction: SupportAssist Enterprise is a service capability that enables automated support from Dell EMC by remotely identifying hardware issues in your IT environment) matches the rule (updated policies); and (p 12: When you set an authorization rule to ask for approval, the Policy Manager sends an email message to the designated address for each action request, per transaction. The email contains the action request itself and the user ID of the Technical Support agent. The email also requests your permission to perform the action. Use the Policy Manager web user interface to accept or deny the requested action. You can create filters to set further restrictions on authorization and actions.) [examiner’s note: the device/customer has set an authorization rule for remote access connections.]

handle the second hardware event based at least on the rule, without assistance from the management information handling system. (p 12: When you set an authorization rule to ask for approval, the Policy Manager sends an email message to the designated address for each action request, per transaction. The email contains the action request itself and the user ID of the Technical Support agent. The email also requests your permission to perform the action. Use the Policy Manager web user interface to accept or deny the requested action. You can create filters to set further restrictions on authorization and actions.) 

2. The system of claim 1, wherein the back end information handling system includes a processor and a memory medium, coupled to the processor of the back end information handling system, that stores instructions executable by the processor of the back end information handling system; and wherein the instructions stored by the memory medium of the back end information handling system , which when executed by the processor of the back end information handling system, cause the back end information handling system to: 
receive the second message associated with the first hardware event; and (p 8: If there is no cached policy, then SupportAssist Enterprise checks with the Policy Manager.)
in response to receiving the second message associated with the first event, raise a case associated with the first hardware event. (p 12: Policy Manager permissions can be assigned in a hierarchical system, establishing policies based on device types or specific models in a device type; When SupportAssist Enterprise receives a request for remote access or any other action, it enforces the policy that is received from the Policy Manager cache; p 8: If the connection is permitted, then SupportAssist Enterprise establishes a separate persistent TLS connection…) [examiner’s note: Policy Manager permits and establishes policies, in order for SupportAssist Enterprise to establish a connection.]

3. The system of claim 1, wherein the first alert is associated with a failure of a component of the first information handling system. (p 4: SupportAssist Enterprise monitors alerts from your devices without increasing the load on your network. When one or more alerts indicating a critical failure are detected, a service request is automatically submitted to Dell EMC)

4. The system of claim 3, wherein the component includes a power supply, a fan, or a non-volatile memory medium. (p 7: Heartbeat polling is applicable only for the following devices or device models: Data protection; Data storage devices)

5. The system of claim 1, wherein the instructions stored by the memory medium of the second information handling system further cause the second information handling system to: 
determine that a third hardware event does not match the rule; and 
provide a third message associated with the third hardware event to the back end information handling system. (p 12: You can also set access permissions for the following devices or device models 

6. The system of claim 1, wherein to add, to the plurality of rules, the rule based at least on the data indicating how to handle the first hardware event, the instructions stored by the memory medium of the management information handling system further cause the management information handling system to update a rules engine. (p 6, SupportAssist Enterprise polls the Policy Manager, receives the current policies, and caches them locally; p 12: Since the Policy Manager's permission rules are cached at startup, SupportAssist Enterprise polls the Policy Manager for configuration updates. The Policy Manager rule set cache is automatically updated with the configuration updates after its last polling cycle.)

7. The system of claim 1, wherein the plurality of information handling systems are a plurality of managed compute nodes (devices; customer); (p 6: carrying information to and from managed devices; p 4: Service notification files are transferred from the managed devices; p 7: SupportAssist Enterprise serves as a conduit for the devices to send event files to the backend. Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses may be sent from the device to the backend. When an alert is generated, an event message file is generated and sent to SupportAssist Enterprise.)

Claim(s) 8-14 is/are rejected as being the method implemented by the system of claim(s) 1-7, and is/are rejected on the same grounds.

SupportAssist Enterprise Version 4.0 discloses: 
15. An information handling system, comprising: 
at least one processor; and 

a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor, which when executed by the at least one processor, cause the information handling system to: 

receive, via a network, a plurality of discovery messages from a respectively plurality of managed compute nodes (devices; customer); (p 6: carrying information to and from managed devices; p 4: Service notification files are transferred from the managed devices; p 7: Remote notification: SupportAssist Enterprise serves as a conduit for the devices to send event files to the backend. Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses may be sent from the device to the backend.)

update an inventory based at least on the plurality of discovery messages; (p 8: SupportAssist Enterprise compresses the file and sends it to the backend through the TLS tunnel and deletes the file from the listener directory. The file is then decompressed in the backend for analysis by the Technical Support teams.)

receive, via the network, a first message (Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses) associated with a first hardware event (p 4: Introduction: SupportAssist Enterprise is a service capability that enables automated support from Dell EMC by remotely identifying hardware issues in your IT environment) from a first managed compute node of the plurality of managed compute nodes; (p 7: Remote notification: SupportAssist Enterprise serves as a conduit for the devices to send event files to the backend. 

determine, based at least on the first message (Errors, alerts, warning conditions, health reports, configuration data, and script execution statuses), that none of a plurality of rules (p 6, 12: policies) is associated with the first hardware event; (p 8: Remote access: Dell EMC Technical Support can remotely access the devices to troubleshoot issues or perform device-specific actions; SupportAssist Enterprise uses asynchronous messaging to ensure that the remote access session is initiated from the customer site. It then checks with the cached policy from Policy Manager to see if the connection is permitted. If there is no cached policy, then SupportAssist Enterprise checks with the Policy Manager.) [examiner’s note: based on the received event files from the device/customer, Technical Support is to remotely access to troubleshoot issues or perform device-specific actions. It’s then determined there is no cached policy that’s related to remote access to identify hardware issues with the device/customer.]

in response to determining that none of the plurality of rules is associated with the first hardware event, provide a second message associated with the first hardware event to a back end information handling system (Policy Manager); (p 8: If there is no cached policy, then SupportAssist Enterprise checks with the Policy Manager.)

receive, from the back end information handling system, data (configuration updates and updated policies) indicating how to handle the first hardware event (p 4: remotely identifying hardware issues); (p 12: Since the Policy Manager's permission rules are cached at startup, SupportAssist Enterprise polls the Policy Manager for configuration updates. The Policy Manager rule set cache is automatically updated with the configuration updates after its last polling cycle; p 6: SupportAssist Enterprise polls the Policy Manager, receives the current policies, and caches them locally)

hardware event (p 4: remotely identifying hardware issues); and (p 12: Since the Policy Manager's permission rules are cached at startup, SupportAssist Enterprise polls the Policy Manager for configuration updates. The Policy Manager rule set cache is automatically updated with the configuration updates after its last polling cycle; p 6: SupportAssist Enterprise polls the Policy Manager, receives the current policies, and caches them locally)

provide the rule to the plurality of managed compute nodes. (p 12: When SupportAssist Enterprise receives a request for remote access or any other action, it enforces the policy that is received from the Policy Manager cache.)

16. The information handling system of claim 15, wherein a first alert is associated with a failure of a component of the first managed compute node. (p 4: SupportAssist Enterprise monitors alerts from your devices without increasing the load on your network. When one or more alerts indicating a critical failure are detected, a service request is automatically submitted to Dell EMC)

17. The information handling system of claim 16, wherein the component includes a power supply, a fan, or a non-volatile memory medium. (p 7: Heartbeat polling is applicable only for the following devices or device models: Data protection; Data storage devices)

18. The information handling system of claim 15, 
wherein the information handling system includes a rules engine; and ; (p 12: When SupportAssist Enterprise receives a request for remote access or any other action, it enforces the policy that is received from the Policy Manager cache) [examiner’s note: an engine is a computer software that performs a fundamental function especially of a larger program.]
wherein to add, to the plurality of rules, the rule based at least on the data indicating how to handle the first hardware event, the instructions further cause the information handling system to update 

19. The information handling system of claim 18, wherein the memory medium includes the rules engine. [examiner’s note: an engine is a computer software that performs a fundamental function especially of a larger program. It is stored on a hard disk.]

20. The information handling system of claim 15, wherein the plurality of managed compute nodes include a plurality of information handling systems. [examiner’s note: par 2 of the Spec states, “information handling systems may include a variety of hardware and software components that may be configured to process, store, and communicate information.” Thus, a compute node includes an information handling system.]

Response to Remarks
The amendments overcome the objections/rejections to the claims under 101 and 112(b).

Applicant has amended the claims to add aspects of hardware events. Account lockout threshold does not explicitly describe this feature. SupportAssist Enterprise Version 4.0 discloses them on p 4.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “More specifically, SupportAssistant does not describe that data indicating how to handle the first hardware event is received and does not describe adding a rule to the rules based at least on the data indicating how to handle the first hardware event.” However, the examiner respectfully disagrees. SupportAssist Enterprise Version 4.0 discloses them on p 4, 6, 12. In addition, the claimed rules are mapped to “policies” of SupportAssist Enterprise Version 4.0.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/KATHERINE LIN/             Primary Examiner, Art Unit 2113